Citation Nr: 0020244	
Decision Date: 08/02/00    Archive Date: 08/09/00

DOCKET NO.  97-27 620	)	DATE
	)
	)

On appeal from the Department of Veterans Affairs (VA)
Regional Office (RO) in Buffalo, New York


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder, to include schizophrenia.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

John M. Clarkson, III, Counsel


INTRODUCTION

The Board of Veterans' Appeals (Board) notes that the 
veteran's DD Form 214 ("Armed Forces of the United States 
Report of Transfer or Discharge") indicates that he was born 
in May 1950 and had active service from March 1959 to May 
1969.  This is obviously a typographical error, as the 
veteran clearly did not enter service at the age of 9.  The 
DD Form 214 also shows that the veteran served for 2 months 
and twelve days.  Additionally, the veteran was accorded a 
hearing before a hearing officer at the RO in December 1997, 
and a transcript of the hearing is contained in the claims 
folder.  At the hearing, the veteran confirmed that he served 
for 2 months and 12 days, from March 1969 to May 1969.  
Accordingly, the Board concludes that the veteran had active 
service from March 1969 to May 1969.  

This appeal arises from a May 1997 rating decision by the RO 
in New York, New York, which denied service connection for 
schizophrenia.  The claims folder was subsequently 
transferred to the RO in Buffalo, New York.  


FINDING OF FACT

The claim of service connection for an acquired psychiatric 
disorder, to include schizophrenia, is not plausible.  


CONCLUSION OF LAW

The claim of service connection for an acquired psychiatric 
disorder, to include schizophrenia, is not well-grounded.  
38 U.S.C.A. § 5107(a) (West 1991).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Factual Background

The veteran's service medical records include a report of a 
pre-induction examination in October 1968.  The veteran gave 
a history of head injury, and it was noted that he sustained 
a concussion at age 10, with no sequelae.  Psychiatric 
evaluation was normal.  On separation examination in May 
1969, the examining physician reported that psychiatric 
evaluation was abnormal, but no specific psychiatric 
diagnosis was made.  Instead, reference was made to a naval 
aptitude board report, which noted that the veteran had 
failed to demonstrate satisfactory progress in military 
training after approximately six weeks of training.  A 
brigade aptitude board concluded that the veteran should be 
accorded a general discharge from naval service by reason of 
unsuitability.  The brigade aptitude board determined that 
the veteran's processing and reasoning ability were below 
average, and while he had been found on enlistment to be 
physically and mentally qualified for naval service, he had 
failed to achieve satisfactory progress and performance.  

The veteran submitted a statement in February 1997, 
contending, in effect, that he developed a psychiatric 
disorder during recruit training in service.  

On VA psychiatric examination in May 1997 at the VA Medical 
Center in Albany, New York (Albany VAMC), the veteran 
reported a history of hearing voices when he was in recruit 
training in service.  He indicated that this resulted in his 
discharge from service.  On clinical evaluation, he was 
described as a hyper-agitated, hyper-alert individual who was 
responding to inner voices.  The veteran explained that he 
was an inpatient at Albany VAMC, and that he had been 
admitted to the hospital after he began to hear voices while 
riding a bus.  He indicated that he was unable to work, and 
that he was currently receiving disability benefits from the 
Social Security Administration (SSA).  The examiner's 
assessment was of a long history of chronic, undifferentiated 
schizophrenia.  

A letter dated in July 1997 from Barbara-Sue Galkowski, of 
the Otsego County (New York) Mental Health Clinic was added 
to the claims folder in July 1997.  Ms. Galkowski indicated 
that the veteran had been a client of the clinic since August 
1996, and that chronic undifferentiated schizophrenia had 
been diagnosed.  

In December 1997, a letter, dated April 1997, was received 
from the SSA.  The SSA confirmed that the veteran began 
receiving SSA disability benefits due to unspecified 
"psychotic disorders" effective in January 1985.  

In March 1998, records of VA medical treatment of the veteran 
were added to the claims folder.  The records included an 
October 1996 VA hospital discharge summary, with a discharge 
diagnosis of paranoid type schizophrenia.  

In May 1998, records of treatment of the veteran at the St. 
Lawrence Hospital Psychiatric Center (St. Lawrence Hospital), 
dating from August 1993 to September 1993, were associated 
with the claims folder.  A September 1993 medical note 
indicated that the veteran had a history of several suicide 
attempts while in jail, and a history of harassment of a 
family in Jefferson County, New York.  The discharge 
diagnosis was residual type schizophrenia.  

Additional records from St. Lawrence, dating from March 1989 
to July 1993, were submitted in May 1998.  A July 1993 
discharge summary indicated that the veteran had initially 
come under criminal supervision in 1979 due to considerable 
involvement with a family in the Watertown, New York area, 
against whom he had reportedly been engaged in a series of 
harassing activities.  He had a long history of legal 
problems.  He was admitted to St. Lawrence in March 1982.  
Diagnoses at discharge included chronic, paranoid type 
schizophrenia.  

In June 1998, a hospital discharge summary from the Samaritan 
Medical Center in Watertown, New York, was added to the 
claims folder.  The discharge summary shows that the veteran 
was an inpatient at Samaritan Medical Center in March 1996, 
and the discharge diagnoses included paranoid type 
schizophrenia.  

Extensive records of VA medical treatment of the veteran at 
VA Medical Centers in Syracuse, New York (Syracuse VAMC) and 
Canandaigua, New York (Canandaigua VAMC), were associated 
with the claims folder in September 1998.  The VA medical 
records date from September 1994 to January 1998, and reflect 
extensive medical treatment of the veteran for schizophrenia, 
including multiple hospitalizations.  

Records of private medical treatment of the veteran were 
received from SSA in October 1998.  The records reflect 
medical treatment of the veteran from 1979 at the Mid-Hudson 
Psychiatric Center near Miltown, New York, and treatment in 
the 1980s at St. Lawrence, and at the Northern Virginia 
Mental Health Institute (NVMHI).  A June 1985 report by a 
social worker at the NVMHI described an interview with the 
veteran's sister and brother-in-law.  The veteran reportedly 
was in a fight with another child when he was 7 or 8 years 
old.  He was rendered unconscious as a result of the 
altercation, and was reportedly in a coma for several hours.  
The veteran's sister indicated that she could not recall the 
veteran having any special problems until the 1970s.  He 
underwent back surgery in 1973.  After his discharge from 
hospitalization, he was befriended by a couple who invited 
the veteran to live with them.  Eventually, difficulties 
developed between the veteran and the couple, and the veteran 
was expelled from the couple's home.  He thereafter allegedly 
began making harassing phone calls to the couple and 
activating false fire alarms.  He faced criminal charges for 
the foregoing activities, and was jailed.  A June 1985 
medical evaluation of the veteran by a physician at the NVMHI 
included a diagnosis of chronic brain syndrome.  A June 1986 
disability evaluation of the veteran by Lewis M.K. Long, 
Ph.D., on behalf of SSA, included a primary diagnosis of 
schizophrenic disorder, with an onset of December 1977.  

At a hearing in December 1997, before a hearing officer at 
the RO, the veteran testified that he did not have 
psychiatric treatment from his discharge from service until 
1976, when he was hospitalized following an overdose as part 
of a suicide attempt.  The veteran stated that, during 
service, he became nervous and began hearing voices.  After 
service, he was employed in a variety of jobs.  Some of the 
jobs entailed undergoing medical examinations, but he was not 
questioned about any psychiatric problems.  He reported that 
he had received medical treatment at a VA medical center in 
Wisconsin.  

In March 2000, records of VA medical treatment of the veteran 
at the VA Medical Center in Madison, Wisconsin (Madison VAMC) 
were added to the claims folder.  These records include an 
August 1992 hospital discharge summary which showed that the 
veteran was hospitalized with a diagnosis of chronic, 
undifferentiated schizophrenia.  

Analysis

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by wartime 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(d) (1999).  
Inasmuch as the veteran had less than 90 days of active 
service, the one-year presumption relating to the presumed 
service incurrence of a psychosis does not apply in this 
case.  See 38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. 
§§ 3.307, 3.309 (1999).  

A person who submits a claim for benefits under administered 
by VA shall have the burden of submitting evidence sufficient 
to justify a belief by a fair and impartial tribunal that the 
claim is well-grounded.  VA shall assist such a claimant in 
developing facts pertinent to the claim.  38 U.S.C.A. 
§ 5107(a) (West 1991).  If he has not presented evidence of a 
well-grounded claim, his appeal must fail as to that claim, 
and there is no duty to assist him further in the development 
of his claim because such development would be futile.  
38 U.S.C.A. § 5107(a); Murphy v. Derwinski, 1 Vet. App. 78 
(1990).  

In order for a claim for service connection to be well-
grounded, there must be competent medical evidence of current 
disability (a medical diagnosis), of incurrence or 
aggravation of a disease or injury in service (lay or medical 
evidence), and of a nexus between the in-service injury or 
disease and the current disability (medical evidence).  
Caluza v. Brown, 7 Vet. App. 498 (1995).  The U.S. Court of 
Appeals for Veterans Claims (Court) has held that laypersons 
are not competent to provide medical opinions.  Layno v. 
Brown, 6 Vet. App. 465 (1994).  

The veteran is contending, in effect, that he has an acquired 
psychiatric disorder which began in service.  The evidence 
includes VA and private medical diagnoses of schizophrenia.  
Therefore, the first requirement of Caluza is satisfied.  The 
veteran has asserted that he began to hear voices and have 
feelings of nervousness in service, and he is competent to 
make such assertions.  Thus, the second element of Caluza is 
fulfilled.  However, the evidence does not contain a medical 
opinion relating the veteran's current acquired psychiatric 
disorder to service.  On military separation examination, 
psychiatric evaluation of the veteran was abnormal but, there 
was no specific diagnosis of a psychiatric disorder.  The 
naval aptitude board report stated that the veteran was not 
achieving satisfactory progress in his training, but did not 
indicate that he had an acquired psychiatric disorder.  The 
veteran is not competent to provide medical opinions himself.  
Layno, supra.  Accordingly, the nexus requirement of Caluza 
is not present.  Without evidence of a nexus between the 
veteran's current psychiatric disorder and service, the claim 
of service connection for an acquired psychiatric disorder, 
to include schizophrenia, is not well-grounded and must be 
denied.  



ORDER

The claim of service connection for an acquired psychiatric 
disorder, to include schizophrenia, is not well-grounded, 
and, as such, the appeal is denied.  



		
	BRUCE E. HYMAN
	Member, Board of Veterans' Appeals


 



